     Case 6:18-cv-00339-ADA Document 151 Filed 09/16/19 Page 1 of 4




                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF TEXAS
                              WACO DIVISION


AMERICAN PATENTS LLC,
                                     CIVIL ACTION NO. 6:18-CV-339-ADA
     Plaintiff,

       v.

MEDIATEK INC., MEDIATEK USA INC.,
BROADCOM PTE. LTD., BROADCOM
CORPORATION, LENOVO (SHANGHAI)
ELECTRONICS TECHNOLOGY CO. LTD.,
LENOVO GROUP, LTD., NXP
SEMICONDUCTORS N.V., NXP B.V., NXP
USA, INC., QUALCOMM INCORPORATED
and QUALCOMM TECHNOLOGIES, INC.,

     Defendants.




    NOTICE OF SUPPLEMENTAL AUTHORITY REGARDING SPECIALLY
  APPEARING LENOVO DEFENDANTS’ MOTION FOR PROTECTIVE ORDER,
 RECONSIDERATION, AND STAY (DKT. 125) AND MOTION TO DISMISS FOR
IMPROPER SERVICE OF PROCESS, LACK OF PERSONAL JURISDICTION, AND
                    IMPROPER VENUE (DKT. 44)
         Case 6:18-cv-00339-ADA Document 151 Filed 09/16/19 Page 2 of 4




       Specially Appearing Defendants Lenovo (Shanghai) Electronics Technology Co., Ltd. and

Lenovo Group Ltd. (the “Lenovo Defendants”) respectfully provide this notice of a recent decision

issued by the District of Delaware that supports the Lenovo Defendants’ Motion for Protective

Order, Reconsideration, and Stay (Dkt. 125) and Motion to Dismiss for Improper Service of

Process, Lack of Personal Jurisdiction, and Improper Venue (Dkt. 44) (the “Motions”). Both

Motions assert that this Court lacks personal jurisdiction over the Lenovo Defendants. The District

of Delaware addressed a similar issue in 3G Licensing, S.A., Koninklijke KPN N.V., et al. v. Lenovo

Group, Ltd., et al., No. 17-cv-84-LPS-CJB, Dkt. 308 (D. Del. Aug. 22, 2019) (“3G Licensing”)

(attached hereto as Exhibit A).

       The plaintiffs in 3G Licensing asserted personal jurisdiction over Lenovo Group Ltd.

(“LGL”) based on stream of commerce and agency theories, relying significantly on the Annual

Report. (Ex. A at 7.) As in this case, LGL, in support of its motion, submitted a declaration from

Kurt Cranor. (Ex. A at 11.) Applying a prima facie burden on the plaintiffs, the Magistrate Judge

recommended that LGL’s Motion to Dismiss for Lack of Personal Jurisdiction be granted with

prejudice. (Id. at 1.) The Magistrate Judge also denied the plaintiffs’ request for jurisdictional

discovery. (Id. at 18.)

       Pursuant to Fed. R. Civ. P. 72(b)(2), written objections to a Magistrate Judge’s report and

recommendation are due within 14 days of being served with a copy of the report and

recommendation. In 3G Licensing, this deadline was September 5, 2019. To date, no objection

has been filed by the 3G Licensing plaintiffs. Therefore, the Magistrate Judge’s dismissal with

prejudice of LGL for lack of personal jurisdiction is now a final decision of the District of

Delaware.




                                               –1–
        Case 6:18-cv-00339-ADA Document 151 Filed 09/16/19 Page 3 of 4




Dated: September 16, 2019     Respectfully submitted,

                              /s/ Eric H. Findlay
                              Eric H. Findlay
                              Texas State Bar No. 00789886
                              FINDLAY CRAFT
                              102 North College Avenue, Suite 900
                              Tyler, TX 75702
                              (903) 534-1100
                              (903) 534-1137 (Fax)
                              EFindlay@FindlayCraft.com

                              Martin Bader (Admitted Pro Hac Vice)
                              Michael J. Hopkins (Admitted Pro Hac Vice)
                              SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
                              12275 El Camino Real, Suite 200
                              San Diego, CA 92130-4092
                              (858) 720-8900
                              (858) 509-3691 (Fax)
                              mbader@sheppardmullin.com
                              mhopkins@sheppardmullin.com

                              Lai L. Yip (Admitted Pro Hac Vice)
                              SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
                              Four Embarcadero Center, 17th Floor
                              San Francisco, CA 94111
                              (415) 434-9100
                              (415) 434-3947 (Fax)
                              lyip@sheppardmullin.com


                              Attorneys for Specially Appearing Defendants Lenovo
                              (Shanghai) Electronics Technology Co., Ltd. and Lenovo
                              Group Ltd.




                                      –2–
         Case 6:18-cv-00339-ADA Document 151 Filed 09/16/19 Page 4 of 4




                                  CERTIFICATE OF SERVICE

       I hereby certify that on September 16, 2019, a true and correct copy of the foregoing

NOTICE OF SUPPLEMENTAL AUTHORITY REGARDING SPECIALLY APPEARING

LENOVO DEFENDANTS’ MOTION FOR PROTECTIVE ORDER, RECONSIDERATION,

AND STAY (DKT. 125) AND MOTION TO DISMISS FOR IMPROPER SERVICE OF

PROCESS, LACK OF PERSONAL JURISDICTION, AND IMPROPER VENUE (DKT. 44) was

filed electronically. Notice of this filing will be sent by operation of the Court’s electronic filing

system to all parties indicated on the electronic filing receipt. Parties may access this filing through

the Court’s electronic filing system.



                                               /s/Eric H. Findlay
                                               Eric H. Findlay




                                                  –3–
